Citation Nr: 0215457
Decision Date: 07/11/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-11 414	)	DATE JUL 11, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant is the veteran's surviving spouse for Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

 
ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to October 1946.  This matter comes to the Board of Veterans Appeals (Board) from a July 1996 determination by the VA Regional Office (RO) that the appellant could not be recognized as the veteran's surviving spouse for VA benefit purposes because she was divorced from him at the time of his death.  The appellant perfected an appeal of that determination.

This case was previously before the Board in May 1999, at which time the Board determined, as a matter of law, that the appellant was not the veteran's surviving spouse for VA benefit purposes.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2001 order the Court vacated the Board's May 1999 decision and remanded the case for further adjudication, based on the interim enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

The Board notes that subsequent to the Board's May 1999 decision the appellant submitted copies of the veteran's service medical records in support of her claim.  Because copies of the veteran's service medical records were in file at the time of the Board's May 1999 decision, and those records are not relevant in determining whether the appellant is the veteran's surviving spouse for VA benefit purposes, no further action will be taken based on the newly submitted records.

 
FINDINGS OF FACT

1.  All evidence necessary for proper disposition of the appellant's appeal has been obtained.

2.  The appellant and the veteran were married in October 1942, divorced in November 1958, and the veteran died in December 1985.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 101(3), 101(31), 103, 1310, 1318, 1541 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The facts relevant to the appellant's claim are not in dispute, and will be summarized here.  The evidence of record establishes that the veteran and the appellant were married in October 1942 in Chicago, Illinois, and divorced in November 1958 in Cook County, Illinois.  The veteran died in December 1985 due to metastatic adenocarcinoma of the prostate, and his death occurred in Detroit, Michigan.

The appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits in June 1996.  She then reported that the veteran had been married twice.  The first marriage was to her, which began in October 1942 and ended in November 1958 due to divorce.  His second marriage was to an unknown individual, which began in January 1959 and ended at an unknown subsequent date.  The appellant had only one marriage, that being to the veteran.  In her application the appellant stated that while the veteran was married to her he traveled a lot on business, which allowed him to maintain a second domicile with another woman.  The appellant and the veteran had two children, who are now emancipated adults.

With her claim the appellant submitted documents from the Department of the Navy showing that following the veteran's death in December 1985 she was paid his unpaid compensation as a Navy retiree.  The veteran had apparently designated her as his beneficiary when he was retired from service in the United States Marine Corps in October 1946 due to disability.

In multiple statements, a hearing before the RO Hearing Officer in April 1997, and a hearing before the undersigned in April 1999, the appellant stated that although she was the plaintiff in their November 1958 divorce, she had filed for divorce because the veteran had abandoned her and their two children and was living with another woman.  She testified that he also had a drinking problem, was frequently absent from the home for days at a time, and that she and the veteran verbally fought.  She sought the divorce because he had threatened to obtain a divorce in Mexico, and she was given legal advice that in order to provide for the support of her children she should obtain a divorce judgment.

She stated that the veteran was seriously wounded while in service, and that she took care of him after he was separated from service.  She also stated that the veteran's second wife died before he did.  She testified that she was receiving Social Security benefits based on her own earnings, as well as those of the veteran.  She asserted that because she and the veteran were married for 17 years, she took care of him during that time, they had two children, and she was forced to file for divorce because of his actions, she should be entitled to VA benefits based on his service.

The appellant's daughter testified that she remembered the veteran often being gone from the home when she was a small child, and that the veteran and the appellant would verbally fight when he returned.  The appellant's son also submitted a statement to the same effect.

Duty to Assist

The statute and regulation pertaining to VA's duty to inform the appellant of the evidence needed to substantiate her claim and to assist her in developing the relevant evidence was revised following initiation of her claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (to be codified at 38 U.S.C.A. § 5100 et. seq.); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The Court remanded the appellant's appeal to the Board for a determination in the first instance of whether, and to what extent, the provisions of the VCAA apply to the appellant's claim.

The changes in the statute and regulation are potentially applicable to all claims filed on or after November 9, 2000, or filed previously but still pending before VA on that date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  Because the Court vacated the Board's May 1999 decision the appellant's claim remains pending before VA, and the provisions of the VCAA are potentially applicable to her claim.

The Court has held, however, that the provisions of the VCAA do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute; resolution of the appellant's appeal is dependent on interpretation of the statutes and regulation defining a "surviving spouse."  The Board finds, therefore, that the provisions of the VCAA and its implementing regulation are not applicable to the adjudication of the issue now before the Board.

The Board notes that the appellant's representative has argued that the Board erred in its May 1999 decision in not obtaining from the Social Security Administration the records and evidence pertinent to the appellant's claim for Social Security benefits, which she is receiving based on the veteran's earnings.  VA is not required, however, to obtain evidence from Social Security files unless it has been shown to be relevant to the appellant's claim before VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  According to the regulations pertaining to entitlement to Social Security benefits based on another individual's earnings, benefits are payable to a surviving divorced spouse if she was validly married to the insured for at least 10 years.  20 C.F.R. § 404.336 (2001).  Because the appellant was validly married to the veteran for at least 10 years, she was eligible for Social Security benefits based on his earnings, regardless of their marital status at the time of his death or the basis for their divorce.  The Board finds, therefore, that the evidence related to the appellant's claim for Social Security benefits is not relevant to the issue before the Board, and that the Board does not err in not obtaining that evidence.

The appellant's representative has also argued that VA failed to fulfill its duty to assist the appellant by not exploring the possibility of having the divorce decree between the appellant and the veteran declared invalid under Illinois law.  Although VA may have a duty to assist a claimant in obtaining relevant evidence, VA is not obligated to pursue possible legal actions on behalf of a claimant.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim); see also Hilkert v. West, 11 Vet. App. 284 (1998), revd on other grounds 12 Vet. App. 145 (1999) (VAs duty to assist does not require VA to prove the claim with the claimant only in a passive roll).  Further action on this issue by the Board is not, therefore, warranted.

Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541.

An individual is the veteran's surviving spouse if she has entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  The individual must also have been the lawful spouse of the veteran at the time of his death.  In addition, she must have lived with the veteran continuously from the date of marriage to the date of the veterans death, unless the separation was due to the misconduct of, or procured by, the veteran, without the fault of the spouse.  In order to qualify as the veterans surviving spouse she must not have remarried, or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the following requirements are met:

(a) the marriage occurred one year or more before the veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; 

(b) the claimant entered into the marriage without knowledge of the impediment; 

(c) the claimant cohabited with the veteran continuously from the date of marriage until his death;

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.

38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

Analysis

The appellant does not contest the fact that she was divorced from the veteran at the time of his death.  She contends that she should be considered his surviving spouse for VA benefit purposes because they were married for over 16 years, they had two children, he had designated her as his beneficiary for purposes of his Navy retirement pay, and she did not remarry following her divorce from the veteran.  She also contends, in essence, that although she was divorced from the veteran at the time of his death, her marriage to the veteran should not be found to have terminated because the divorce was due to the fault of the veteran.  For the reasons that will be explained below, the Board finds that the appellant's contentions are without merit.

As an initial matter the Board notes that the appellant's representative argues that the Board erred in its May 1999 decision by citing to the version of 38 C.F.R. § 3.50 that was in effect in 1999.  He asserted that because the appellant's claim was filed prior to a February 1997 amendment to the regulation, in accordance with the Court's holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991), she is entitled to application of the version of the regulation that was in effect when her claim was filed in 1996.

The version of the regulation that was in effect in 1996 defined the terms "wife," "widow," "spouse," and "surviving spouse."  The relevant portion of the regulation defined a "widow" as a person whose marriage to the veteran met the requirements of 38 C.F.R. § 3.1(j), who was the lawful spouse of the veteran at the time of the veteran's death, and (1) who lived with the veteran continuously from the date of marriage to the date of the veterans death, unless the separation was due to the misconduct of, or procured by, the veteran, without the fault of the spouse; and (2) who had not remarried or lived with a person of the opposite sex as husband and wife.  The term "surviving spouse" was defined as a person of the opposite sex who was a widow or widower.  Both definitions provided for consideration of an individual as a widow or surviving spouse based on the deemed marriage provisions of 38 C.F.R. § 3.52.  38 C.F.R. § 3.50 (1995).

The regulation was revised in February 1997 for the stated purpose of replacing any gender-specific language in the regulation with gender-neutral language.  The amendment deleted any reference in 38 C.F.R., Part 3, to "wife," "husband," "widow," or "widower," and replaced those terms with "spouse" or "surviving spouse."  The definition of "wife" and "widow" in 38 C.F.R. § 3.50 was, therefore, removed, and the identical definition applied to "spouse" and "surviving spouse."  The regulation did not make any modification to the requirements for establishing an individual's status as the veteran's spouse (wife) or surviving spouse (widow).  See Spouse and Surviving Spouse, 62 Fed. Reg. 5528 (Feb. 6, 1997).

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the appellant.  In making that determination it may be necessary for the Board to apply both the old and the new versions of the regulation.  If application of the revised regulation results in a grant of the benefits sought, the effective date for the benefits can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.

Because the amendment to the regulation did not make any substantive changes pertaining to the criteria for determining whether the appellant was the veteran's surviving spouse for VA benefit purposes, the Board finds that neither version of the regulation is more favorable to the appellant.  VAOPGCPREC 3-2000.  For the sake of clarity, the Board's references will be to the current version of the regulation.

As previously stated, in order to qualify as the veteran's surviving spouse the appellant must have entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they resided at the time of the marriage.  The veteran and the appellant were married in the State of Illinois in October 1942, and there is no reason to question the validity of that marriage.  The regulation further specifies, however, that in order to qualify as the veteran's surviving spouse she must have been his lawful spouse at the time of his death.  The appellant was not the veteran's lawful spouse at the time of his death, because their marriage was terminated by divorce in November 1958.

The appellant argues that her marriage to the veteran should not be found to have terminated because the divorce was obtained due to the fault of the veteran.  The provisions in the regulations pertaining to whether any separation of the parties was due to the fault of the veteran, without any fault on the part of the appellant, is applicable in determining whether married individuals continued to cohabit following their marriage; it presupposes that the individuals continued to be validly married.  The appellant must still satisfy the first two requirements for establishing her status as the veteran's surviving spouse, those being having undergone a valid marriage to the veteran and being his lawful spouse at the time of his death, to find that she is the veteran's surviving spouse.

The appellant's representative also contends that she qualifies as the veteran's surviving spouse based on the provisions of 38 C.F.R. § 3.52.  He asserts that because the appellant and the veteran had a facially valid marriage, children were born of the marriage, and their separation was due to the fault of the veteran, the appellant should be considered the veteran's surviving spouse.  When read in the context of the other regulations pertaining to the appellant's status as the veteran's surviving spouse, it is evident that 38 C.F.R. § 3.52 is applicable in determining whether a valid marriage between the veteran and the appellant can be established.  The regulation is not applicable if the appellant's valid marriage to the veteran was terminated by divorce prior to his death; 38 C.F.R. § 3.50 still requires that the appellant have been the veteran's "lawful" spouse at the time of his death.  In addition, 38 C.F.R. § 3.52(b) indicates that an impediment to a valid marriage is for consideration when the parties entered into the relationship; their subsequent divorce cannot be considered an "impediment" to the validity of the original marriage.  The representative's arguments are, therefore, without merit.

The appellant's representative further argues that the appellant should be considered the veteran's surviving spouse because, under Illinois state law, a divorce decree is subject to being vacated if it was the result of duress.  According to the relevant Illinois statute, however, a judgment of divorce is final when entered, subject to the right of appeal.  An appeal cannot delay the finality of the judgment beyond the period for seeking an appeal.  § 750 Ill. Comp. Stat. 5/413 (2001).  Although a decree of divorce may be subject to a petition for relief from the judgment, the judgment remains valid unless and until vacated.  § 735 Ill. Comp. Stat. 5/2-1401 (2001).  In the absence of being overturned by the Illinois courts, the November 1958 divorce decree is a final judgment terminating the marriage of the appellant and the veteran.  The appellant was not, therefore, validly married to the veteran at the time of his death, and whether or not she petitioned the court for divorce under duress is not relevant.

Two Illinois state cases cited by the representative include Harris v. Harris, 360 N.E.2d 113 (1977), and George W. Kennedy Const. v. Industrial Commission, 503 N.E.2d 1169 (1987).  In the Harris decision one of the parties sought vacation of a divorce decree on the basis that the party had agreed to the divorce only through coercion.  The other party to the divorce was deceased when the petition for relief was entered.  The court found that the party's petition was subject to a hearing, regardless of the death of the other party.  In the Industrial Commission case the plaintiff argued that an order vacating a divorce decree, when the order was entered after the death of a worker, could not establish the status of a claimant as a worker's widow because they were divorced at the time of his death.  The court disagreed, finding that the order vacating the divorce decree rendered it null and void and returned the parties to their status prior to the divorce.  These cases have no bearing on the case now before the Board, because the November 1958 divorce decree between the appellant and the veteran has not been vacated, nor has it been the subject of a petition for relief.

During the April 1999 hearing the appellant's representative at that time, the Disabled American Veterans (DAV), argued that the fact situation in this case was similar to that considered by the Court in Gregory v. Brown, 5 Vet. App. 108 (1993).  In that case an interlocutory decree of divorce was entered prior to the veteran's death, but no final judgment of divorce was entered.  The primary issue considered by the Court was whether the parties had cohabited until the veteran's death, in that the parties were separated and the appellant had filed the petition for the divorce.  The Court found that in determining whether the appellant was at fault in the separation, the conduct of the parties at the time the separation occurred was determinant, and that conduct of the parties following the act of separating was not relevant.

The fact patterns in the Gregory case and the case now before the Board differ in one very significant aspect.  In Gregory, a final judgment of divorce had not been entered prior to the veteran's death, so that the parties continued to be validly married.  In the case now before the Board, a final judgment of divorce was entered in November 1958, approximately 27 years before the veteran's death, thereby terminating the marriage of the appellant to the veteran.  The Court's holding in Gregory does not, therefore, have any bearing on the instant appeal.

For the reasons shown above the Board finds that the appellant was not the lawful spouse of the veteran at the time of his death and that, as a matter of law, she is not the veteran's surviving spouse for VA benefit purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of lack of legal merit or the lack of entitlement under the law).


ORDER

The appellant's appeal to establish her status as the veteran's surviving spouse for VA benefit purposes is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.

? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
